Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-13 are allowed because none of the prior art references of record teaches an apparatus configured to discharge liquid comprising a plurality of liquid discharge modules those are arranged at different inclinations in the apparatus, wherein each of the plurality of liquid discharge modules comprises a liquid discharge head configured to discharge liquid; a containing member configured to contain liquid to be supplied to the liquid discharge head; and a holding member configured to hold the containing member, and the holding member of each of the plurality of liquid discharge modules includes a first adjuster configured to adjust a position of the containing member relative to the liquid discharge head in a vertical direction in the apparatus. 

Claim 14 is allowed because none of the prior art references of record teaches an apparatus configured to discharge liquid comprising a plurality of liquid discharge modules those are arranged at different inclinations in the apparatus, wherein each of the plurality of liquid discharge modules includes: a liquid discharge head configured to discharge liquid; a containing member configured to contain liquid to be supplied to the liquid discharge head; and a holding member configured to hold the containing member, and the holding member of each of the plurality of liquid discharge modules is configured to hold the containing member such that a position of the containing member relative to the liquid discharge head in a vertical direction in the apparatus is equivalent among the plurality of liquid discharge modules.

Claim 15 is allowed because none of the prior art references of record teaches an apparatus configured to discharge liquid comprising apparatus configured to discharge liquid comprising a plurality of liquid discharge modules those are arranged at different inclinations in the apparatus, wherein each of the plurality of liquid discharge modules includes: a liquid discharge head configure to discharge liquid; a containing member configured to contain liquid to be supplied to the liquid discharge head; and a holding member configured to hold the containing member, and the holding member of each of the plurality of liquid discharge modules is configured to hold the containing member such that a distance between a discharge surface of the liquid discharge head and the containing member in a direction of a perpendicular line of the discharge surface is larger as an angle between the perpendicular line and a horizontal plane on which the apparatus is set is smaller.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853